MEMORANDUM **
Angel Villegas-Tirado appeals from the 57-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm, but remand to correct the judgment.
Villegas-Tirado contends that the sentence is unreasonable in light of his motivation for re-entering and the need to avoid unwarranted sentencing disparities. The record reflects that the district court properly considered the § 3553(a) factors, and that, in light of the totality of the circumstances, the sentence is substantively reasonable. See United States v. Crowe, 563 F.3d 969, 978 (9th Cir.2009); see also United States v. Autery, 555 F.3d 864, 873-78 (9th Cir.2009).
We remand the case to the district court with instructions that it delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b). See United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000); see also United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)(2)).
AFFIRMED; REMANDED to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.